NOT PRECEDENTIAL
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                            _____________

                                     No. 16-4145
                                    _____________

                   FREDERICK M. WEINBERG; JANICE T. NINI,
                                                  Appellants

                                            v.

                               SCOTT E. KAPLAN, LLC


                    On Appeal from the United States District Court
                            for the District of New Jersey
                         (District Court No.: 3-16-cv-04913)


                            ORDER AMENDING OPINION


      It has come to the Clerk’s attention that the caption was incorrect on the Court’s
Opinion and Judgment entered August 21, 2017, and did not include the second
Appellant Janice T. Nini. It is noted that the opinion addressed the claims on behalf of
both husband and wife. Accordingly, It is hereby O R D E R E D that the caption on the
opinion filed on August 21, 2017 is amended as follows:


FREDERICK M. WEINBERG; JANICE T. NINI,
                              Appellants

v.

SCOTT E. KAPLAN, LLC

      In addition, an Amended Judgment and Amended Mandate will be issued.
For the Court,


Marcia M. Waldron, Clerk

Date: September 14, 2017
CJG/cc:     Peter A. Ouda, Esq.
            William G. Wright, Esq.